DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed June 15, 2022.  Claims 9-21 are canceled.  Claims 1-8 have been examined in this application.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-8 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative claim 2 is directed towards a process, which is a statutory category of invention.
	Although, claim 2 is directed toward a statutory category of invention, the claim appears to be directed toward an abstract idea.  The limitations that recite the abstract ideas are: identifying a plurality of files each containing at least one commercial brand indicator, wherein the plurality of files includes at least one visual media file and the at least one commercial brand indicator within the at least one visual media file includes at least one logo, wherein detect and identify the at least one logo within the at least one visual media file, and wherein detect at least a size and clarity of the at least one logo within the at least one visual media file; determining at least one context for each of the at least one commercial brand indicators; mapping each brand indicator context to a feature vector; mapping each feature vector to an input layer of a neural network; mapping the input layer to a plurality of hidden layers of the neural network; generating a promotion value model by learning weights for each of a plurality of transitions between the layers of the neural network, such that the learned weights indicate a relative value between the layers, wherein the promotion value model is configured to determine a promotion value of a commercial brand; and reporting the determined promotion value.  These limitations, under the broadest reasonable interpretation, comprise commercial interactions including advertising, marketing or sales activities, behaviors, and business relations.  And are thus, directed towards the abstract grouping of Certain Methods of Organizing Human Activity in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim are recited at a high level of generality and amounts to generally “apply” the abstract idea in a computer environment.  In particular the claim recites the additional elements referring to digital electronic media; digital electronic media; a logo recognition application hosted within a computer device uses a deep neural network; the deep neural network uses a computer vision program to, which only uses the computer as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Simply using a generic computer is not a practical application of the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional limitation amounts to merely applying the abstract idea on a computer.  Viewing the limitation individually, the electronic media, logo recognition application, computing device, deep neural network, a computer vision program; a processor, websites (claim 1), do not constitute significantly more because they simply are an attempt to limit the abstract idea to a particular technological environment1.  Viewing the limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high-level of generality executing mathematical functions.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	Likewise, dependent claims 3-8 do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claim 1 suffer from substantially the same deficiencies as outlined with respect to claim 2 and is also rejected accordingly.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US Publication 2015/0363688) in view of Katz (US Publication 2018/0084310) in further view of Shen (CN Publication 108229804).
A.	In regards to Claim 1, Gao teaches computer-implemented process, comprising:
	searching with a processor of a computing device, on a connected network, a plurality of websites for data corresponding to digital electronic media files; Gao [0131: communication media includes wired media such as a wired network or direct-wired connection; 0023: automatically searching the web for supplementary information about that entity that is likely to be if interest to the user]
	parsing the data returned from the search to determine a plurality of digital electronic media files containing data corresponding to at least one entity identifier; Gao [0044: extract entities (e.g., links, people, places, things, etc.) from an arbitrary source document being consumed by the user to identify context and/or focus in that arbitrary source document];
	identifying the plurality of digital electronic media files each containing data corresponding to at least one entity identifier; Gao [0026: Interestingness Modeler automatically retrieves interesting Supplementary content (e.g., contextual entity search); 0041: the processes enabled by the Interestingness Modeler for learning the aforementioned DSM begin operation by using Pair Extraction Module to identify a set of source and target document pairs];
	parsing the data corresponding to at least one entity identifier to determine at least one context for each of the at least one entity identifiers; Gao [0041: Context and Focus Extraction Module then evaluates the set of Source and target document pairs to extract a context and optional focus from the (s,t) pairs based on data such as observed hyperlinks, entity extraction processes, etc.; 0046: processes the candidate set using the previously learned boosted tree ranker to rank and select one or more target documents relative to the arbitrary source document; examples of target documents include, but are not limited to, contextual entity search, automatic highlighting, document prefetching, document or item recommendation, advertisement placement, etc];
	mapping each entity identifier context to a feature vector; Gao [0007: Interestingness Modeler identifies a context for each source document and a context for each target document. Each of these contexts is then mapped to a separate vector];
	mapping each feature vector to an input layer of a neural network; Gao [0007: each vector is then mapped to a convolutional layer of a deep neural network];
	mapping the input layer to a plurality of hidden layers of the neural network; Gao [0007: convolutional layer is in turn mapped to a plurality of hidden layers of the neural network];
	generating a promotional value model by learning weights for each of a plurality of transitions between the layers of the neural network, such that the learned weights indicate a relative value between the layers, Gao [0123: generates a learned DSM of interestingness by learning weights for each of a plurality of transitions between the layers of the neural network, such that the learned weights minimize a distance between the vectors of interesting source and target documents (layers)];
	Gao does not specifically disclose, wherein the digital electronic media files include at least one visual media file and the at least one entity identifier within the at least one visual media file includes at least one entity logo, wherein a logo recognition application hosted within a computer device uses a deep neural network to detect and identify the at least one entity logo within the at least one visual media file, and wherein the deep neural network uses a computer vision program to detect at least a size and clarity of the at least one entity logo within the at least one visual media file; this is disclose by Katz [0019: detection of logos from an event in large collections of video data; 0082: implementation of different neural network or other classification model configured to identify whether a given sponsor logo is present in the input media; 0106: systems described may use computer vision techniques that use neural networks, classifiers, machine learning, and/or object recognition; 0027: computing system may determine and store various information, such as the size of the logo within the frame 0085: computing system may estimate the blurring of the logo in the input media or conversely a clarity percentage estimating how clearly the logo can be seen];
	it would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Gao with the teachings from Katz with the motivation to efficiently analyze and identify portions of video where one or more logos or other image objects of interest appear, and determining an aggregated media value attributable to an underlying original source event or source video associated with the logo exposure. Katz [0017];
	Gao does not specifically disclose, wherein the promotional value model is configured to determine a promotional value of a commercial brand of the entity; and reporting the determined promotional value of a commercial brand of the entity; this is disclose by Shen [p 2: based on the KPI evaluation model and at least two of said current item index, obtaining the current KPI value; p 8: neural network model also need to calculate the characteristic pattern for each of the output characteristic map and specifies a layer each of the output convolution layer in the model, to update to (report) the weight value];
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Gao/Katz with the teachings from Shen with the motivation to provide a method to determine whether a brand promotional item reaches a desired value, by using the current calculated KPI value to evaluate the brand promotion effect. Shen [p 3].
B.	In regards to Claim 2, Gao teaches computer-implemented process, comprising:
	identifying a plurality of digital electronic media files each containing at least one commercial brand indicator; Gao [0026: Interestingness Modeler automatically retrieves interesting Supplementary content (e.g., contextual entity search); 0041: the processes enabled by the Interestingness Modeler for learning the aforementioned DSM begin operation by using Pair Extraction Module to identify a set of source and target document pairs];
	determining at least one context for each of the at least one commercial brand indicators; Gao [0041: Context and Focus Extraction Module then evaluates the set of Source and target document pairs to extract a context and optional focus from the (s,t) pairs based on data such as observed hyperlinks, entity extraction processes, etc.; 0022: interestingness model is applicable for a wide range of uses, including, but not limited to contextual entity searches, automated advertisement placement, etc.];
	mapping each brand indicator context to a feature vector; Gao [0007: Interestingness Modeler identifies a context for each source document and a context for each target document. Each of these contexts is then mapped to a separate vector];
	mapping each feature vector to an input layer of a neural network; Gao [0007: each vector is then mapped to a convolutional layer of a deep neural network];
	mapping the input layer to a plurality of hidden layers of the neural network; Gao [0007: convolutional layer is in turn mapped to a plurality of hidden layers of the neural network];
	generating a promotion value model by learning weights for each of a plurality of transitions between the layers of the neural network, such that the learned weights indicate a relative value between the layers, Gao [0123: generates a learned DSM of interestingness by learning weights for each of a plurality of transitions between the layers of the neural network, such that the learned weights minimize a distance between the vectors of interesting source and target documents (layers)];
	Gao does not specifically disclose, wherein the plurality of digital electronic media files includes at least one visual media file and the at least one commercial brand indicator within the at least one visual media file includes at least one logo, wherein a logo recognition application hosted within a computer device uses a deep neural network to detect and identify the at least one logo within the at least one visual media file, and wherein the deep neural network uses a computer vision program to detect at least a size and clarity of the at least one logo within the at least one visual media file; this is disclose by Katz [0019: detection of logos from an event in large collections of video data; 0082: implementation of different neural network or other classification model configured to identify whether a given sponsor logo is present in the input media; 0106: systems described may use computer vision techniques that use neural networks, classifiers, machine learning, and/or object recognition; 0027: computing system may determine and store various information, such as the size of the logo within the frame 0085: computing system may estimate the blurring of the logo in the input media or conversely a clarity percentage estimating how clearly the logo can be seen];
	it would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Gao with the teachings from Katz with the motivation to efficiently analyze and identify portions of video where one or more logos or other image objects of interest appear, and determining an aggregated media value attributable to an underlying original source event or source video associated with the logo exposure. Katz [0017];
	Gao does not specifically disclose, wherein the promotion value model is configured to determine a promotion value of a commercial brand; this is disclose by Shen [p 2: based on the KPI evaluation model and at least two of said current item index, obtaining the current KPI value; p 8: neural network model also need to calculate the characteristic pattern for each of the output characteristic map and specifies a layer each of the output convolution layer in the model, to update the weight value].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Gao with the teachings from Shen with the motivation to provide a method to determine whether a brand promotional item reaches a desired value, by using the current calculated KPI value to evaluate the brand promotion effect. Shen [p 3].
C.	In regards to Claim 3, Gao discloses, wherein the plurality of digital electronic media files are at least one selected from the set of: visual, audio, and text files.  Gao [0019: notion of interestingness represents a conditional likelihood of a user being interested in viewing or transitioning to a target document (e.g., images with captions, text, documents, web pages, spreadsheets, etc.)].
D.	In regards to Claim 7, Gao discloses, wherein the at least one context further comprises at least one selected from the set of: file type, size, location, visibility, exposure, and cost.  Gao [0028: a window size, j, covering a total of 200 words before and after the anchor or selected words used to define the context].
E.	In regards to Claim 8, Gao does not specifically disclose, wherein the neural network learns the weights using back-propagation algorithms.  This is disclosed by Shen [p 9: using backward propagation algorithm to update the weight, to avoid the cumbersome, which will not be described in detail].  The motivation being the same as stated in claim 2.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US Publication 2015/0363688) in view of Shen (CN Publication 108229804) in further view of Agarwal (US Publication 2017/0277691).
A.	In regards to Claim 4, Gao does not specifically disclose, wherein the plurality of digital electronic media files comprise at least one social media post.  This is disclosed by Agarwal [0053: social-networking system may monitor actions on the online social network, on a third-party system, on other suitable systems, or any combination thereof. Any suitable type of user actions may be tracked or monitored. Typical user actions include viewing profile pages, creating or posting content].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Gao/Shen with the teachings from Agarwal with the motivation to provide a method using a social influence score for a user to promote their brands or branded products. Agarwal [0134].
B.	In regards to Claim 5, Gao does not specifically disclose, wherein the step of identifying a plurality of digital electronic media files comprises searching a social media site by at least one selected from the set of: account name, hashtag, mention, event logo, and keyword This is disclosed by Agarwal [0047: platform targeting, may involve platform and “like” impression data; contextual signals (e.g., “Who is viewing now or has viewed recently the page for COCA-COLA?”); light-weight connections (e.g., “check-ins”); extracted keywords].  The motivation being the same as stated in claim 4.
C.	In regards to Claim 6, Gao does not specifically disclose, wherein the at least one commercial brand indicator is at least one selected from the set of: a logo, a mention, an embedded mention, and a hashtag.  This is disclosed by Agarwal [0047: targeting criteria used to identify and target users may include explicit connections of a user to a brand; platform targeting, which may involve platform and “like” impression data; contextual signals (e.g., “Who is viewing now or has viewed recently the page for COCA-COLA?”)].  The motivation being the same as stated in claim 4.


Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive. 
A.	Applicant's arguments regarding the 35 U.S.C. § 101 rejection that the claimed invention is not directed to a method of organizing human activity, but rather, to a neural network-based computing system which has functionality to analyze and quantify aspects of a virtual networking environment, in particular, the prevalence of a visual brand indicator such as a visual logo within a digital media file.”  The Examiner respectfully disagrees.  The claims are directed to the abstract grouping of Certain Methods of Organizing Human Activity because they comprise commercial interactions including advertising, marketing or sales activities, behaviors, and business relations (to determine the promotional value of a commercial brand).  As well as the abstract grouping of Mental Processes because they entail observations with media files to identify logos and detect their size and clarity.  The neural network provided by the claims is used to analyze and quantify said abstract ideas, and as such is merely the use of a computer as a tool to perform the abstract ideas.
	Applicant submits that detecting the size and clarity of a logo within a digital media file evidences the integration into a practical application of brand detection within digital media, such that the method can determine a value representative of that logo exposure.  The Examiner respectfully disagrees.  As shown above, detecting the size and clarity of a logo within a digital media file is not an additional element that integrates the abstract idea into a practical application; rather it is in and of itself a part of the abstract idea.
See the 101 analysis above.
	Applicant argues that the application should be found patent eligible because like Example 39 of the USPTO's subject matter eligibility guidance, the claims of the subject application do not recite a judicial exception.  The Examiner respectfully disagrees.  Example 39 was found eligible because it was directed to a technique for training a neural network for facial detection.  In contrast, the instant Application does not train a neural network how to identify a logo, nor how to detect a size or clarity of a logo.  It merely uses a neural network for analysis, i.e. to detect a size and clarity of the logo.
	As such, the claims as a whole, in view of Alice, do not connote an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment.  Therefore, the 35 U.S.C. § 101 rejection is maintained.
B.	Applicant’s arguments regarding the 35 U.S.C. § 103 rejection are moot in light of the new grounds of rejection.



Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571- 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Examiner, Art Unit 3622


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).